Case 1:19-cv-01038-SOH Document 24                 Filed 06/16/20 Page 1 of 3 PageID #: 120



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 KISHA LOWERY                                                                          PLAINTIFF


 v.                                     Civil No. 1:19-cv-1038


 ABM INDUSTRIES INCORPORATED
 and GCA EDUCATION SERVICES,
 INC.                                                                              DEFENDANTS

                                              ORDER

       Before the Court is the parties’ joint Motion for Approval of Settlement Agreement and

Dismissal with Prejudice. (ECF No. 23). The Court finds that no response is necessary and that

the matter is ripe for consideration.

       On September 24, 2019, Plaintiff filed this action for unpaid overtime wages pursuant to

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Arkansas Minimum

Wage Act, Ark. Code Ann § 11-4-201, et seq. On June 3, 2020, the parties filed the instant motion,

indicating that they have resolved all issues in this case. The parties have attached their settlement

agreement as an exhibit to the motion (ECF No. 23-1) and ask the Court to approve their agreement

and dismiss this case with prejudice.

       “[T]he law is unsettled as to whether judicial approval of a proposed settlement of FLSA

claims is required in the absence of a certified class.” King v. Raineri Const., LLC, No. 4:14-cv-

1828 CEJ, 2015 WL 631253, at *1 (E.D. Mo. Feb. 12, 2015) (collecting cases); see also Stainbrook

v. Minn. Dep’t of Pub. Safety, 239 F. Supp. 3d 1123, 1127 (D. Minn. 2017) (questioning whether

judicial approval of a proposed FLSA settlement is necessary in the absence of a final certified

collective action). Several courts have held that settlement agreements resolving wage claims are
Case 1:19-cv-01038-SOH Document 24                           Filed 06/16/20 Page 2 of 3 PageID #: 121



subject to court approval to ensure that the parties are not negotiating around statutory minimum

wages. See, e.g., Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v.

Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007); Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

1350, 1353 (11th Cir. 1982); Cruthis v. Vision’s, No. 4:12-cv-0244-KGB, 2014 WL 4092325 (E.D.

Ark. Aug. 19, 2014). Other courts, including this Court, have held that judicial approval of an

FLSA settlement is unnecessary when the lawsuit does not involve a certified class or collective

action, all plaintiffs have been represented by counsel throughout the entirety of the case, and the

parties wish for their agreement to remain private. See, e.g., Adams v. Centerfold Entm't Club,

Inc., No. 6:17-cv-6047-SOH, 2018 WL 5784047, at *1 (W.D. Ark. Nov. 2, 2018); Schneider v.

Habitat for Humanity Int’l, Inc., No. 5:14-CV-5230-TLB, 2015 WL 500835, at *3 (W.D. Ark.

Feb. 5, 2015).

        This case has not been certified as a class or collective action and, thus, the case is being

settled on an individual basis. Moreover, Plaintiff has been represented by counsel throughout the

course of this litigation. Thus, it appears to the Court that the settlement agreement in this case

may not be the kind that requires court approval. However, the parties have nonetheless requested

judicial review of their settlement agreement. The Court will review the settlement’s FLSA-

related terms for fairness because declining to review the proposed settlement agreement would

leave the parties in an uncertain position.1

        Upon reviewing the totality of the circumstances, the Court finds that the settlement

agreement resolves a bona fide dispute, that the settlement is fair and reasonable to Plaintiff, and

that the compromise between the parties does not frustrate the requirements and implementation



1
  The Court will not review the parties’ settled attorneys’ fees because “authority for judicial approval of FLSA
settlements . . . does not extend to review of settled attorney fees.” Barbee v. Big River Steel, LLC, 927 F.3d 1024,
1027 (8th Cir. 2019).

                                                         2
Case 1:19-cv-01038-SOH Document 24                            Filed 06/16/20 Page 3 of 3 PageID #: 122



of the FLSA.2 See Cruthis, 2014 WL 4092325 at *1. Accordingly, the Court finds that parties’

joint motion (ECF No. 23) should be and hereby is GRANTED. The parties’ settlement agreement

is approved, and Plaintiffs’ claims against Defendant are DISMISSED WITH PREJUDICE.

The Court shall retain jurisdiction to vacate this order and to reopen this action upon cause shown

that the settlement has not been completed and further litigation is necessary.

         IT IS SO ORDERED, this 16th day of June, 2020.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




2
  In reaching this conclusion, the Court has considered the following factors: (1) the stage of the litigation and the
amount of discovery exchanged; (2) the experience of counsel; (3) the probability of success on the merits; (4) whether
there was any “overreaching” by the employer in settlement negotiations; and (5) whether the settlement was the
product of arms’ length negotiations between the parties, based on the merits of the case. Jordan v. RHD, Jr., Inc.,
No. 2:16-cv-2227-PKH, 2017 WL 3499938, at *1 (W.D. Ark. July 24, 2017). These factors all weigh in favor of a
determination that the parties’ settlement is fair and reasonable.

                                                          3
